        Case 2:20-cv-02280-GGH Document 5 Filed 01/27/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    STEVEN GENE HINZMAN, JR.,                         No. 2:20-cv-02280 GGH P
12                       Petitioner,
13           v.                                         ORDER
14    P. EATON, Warden,
15                       Respondent.
16

17          Petitioner filed his petition for a writ of habeas corpus on November 16, 2020. ECF No.

18   1. On December 7, 2020, the court granted petitioner thirty days to file an amended habeas

19   petition in compliance with the court’s instructions. ECF No. 4. To date, petitioner has failed to

20   file his amended petition within the requisite deadline.

21          Accordingly, IT IS HEREBY ORDERED that petitioner shall show cause, in writing,

22   within 14 days, why this matter should not be dismissed for failure to prosecute and/or to follow a

23   court order pursuant to Federal Rule of Civil Procedure 41(b). The filing of an amended petition

24   within this timeframe will serve as cause and will discharge this order.

25   Dated: January 27, 2021
                                                 /s/ Gregory G. Hollows
26                                       UNITED STATES MAGISTRATE JUDGE
27

28
                                                       1
